DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Regarding claim 2, in line 6, replace “a material” with “the material” since this is previously recited in claim 1.
	Regarding claim 4, in line 6, replace “an end portion” with “a second end portion” for clarity in the claims since the term “an end portion” is recited in line 4 of the claim.
Regarding claim 4, in line 12, replace “a material” with “the material” since this is previously recited in claim 1.
Regarding claim 5, in line 2, replace “a material” with “the material” since this is previously recited in claim 1.
	Regarding claim 8, in line 4, replace “a region” with “a second region” or “an inner region” since the term “a region” is also disclosed in claim 7 so that clarity is maintained in the claim. 
	Regarding claim 13, in line 6, replace “an end portion” with “a second end portion” for clarity since “an end portion” is disclosed in line 4 of the claim.
Regarding claim 18, in line 2, replace “a material” with “the material” since this is previously recited in claim 1.


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art appears to be: 
Mori, US 20170108558 discloses a magnetic sensor including a plurality of magnetoresistive elements, a conductive layer o n a substrate.
Regarding claim 1, prior art does not disclose or suggest: “the first conductor includes a first base section and a first narrow section, an area of an exterior surface of the first narrow section as viewed from the direction perpendicular or substantially perpendicular to the insulating layer being smaller than an area of an exterior surface of the first base section; the first base section and the first narrow section are provided side by side in the direction perpendicular or substantially perpendicular to the insulating layer; and the member, which is made of a material different from the material of the first conductor, is provided in a region which is surrounded by the exterior surface of the first narrow section and also by the exterior surface of the first base section, as viewed from the direction perpendicular or substantially perpendicular to the insulating layer” in combination with all the limitations of claim 1. 
Claims 2-13, 18-19 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 14, prior art does not disclose or suggest: “the first magnet is provided in a region farther inward than the outer peripheral edge of the magneto-sensitive element, as 
Claims 15-17 are dependent on claim 14 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sasaki, US 20180351083 discloses a magnetization rotational element.
Mori et al., US 2017/0074947 discloses a magnetic sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/F.P/Examiner, Art Unit 2868    

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
10/22/2021